PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/677,541
Filing Date: 7 Nov 2019
Appellant(s): MEHLMAUER et al.



__________________
Michael G. Dreznes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/26/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
1. Appellant disagrees that claim 2 does not comply with the Written Description requirement of §112.
Claim 2 recites “a minimum number of times a user action is to be performed before displaying the message.”  The word minimum was newly added and is not mentioned specifically in the specification.  Appellant points to several sections of the specification for support (¶43, 44) that discuss a library containing at least a number of “add events” which the specification provides examples as being song or albums.  A library containing a minimum number of items is not the same as a minimum number of user actions.  Paragraphs 42 and 79 of the specification appear to be more in line with the original version of the claim where a specific number of user actions is performed and not a minimum.  Therefore the limitation of a minimum number of times a user action is to be performed before displaying the message fails to comply with the written description requirement.

2. Appellant disagrees that claims are unpatentable over McFadden in view of Schmidt under §103.
A. Claim 1

Examiner respectfully disagrees.  Schmidt discloses pushing messages to update data held locally to maintain current copy of data.  Rather than requesting specific data, the data is pushed within a message to the client.  So the messages and rules are interpreted as generally data which does not need to be specifically requested but the server may push updates to the data to maintain a current copy locally.  McFadden is relied on for specifically teaching the message and rule as seen in the rejection of claim 1, and Schmidt is relied on for teaching receiving data from a server independent of user action with an application.  Therefore the combination does disclose independent of user action associated with an application as claimed.  Regarding the 
B. Claim 12
Appellant states with regards to claim 12, that McFadden and Schmidt do not disclose receiving from a server an indication of a message for displaying and receiving from the server and in response to the sending the message.  Appellant contends McFadden discloses a message unit may include a message content which may include code, text, images, etc. and may be an ad or code for receiving an ad to be displayed on the computer.  Appellant sates the claimed indication of a message and the cited message unit are different, and McFadden’s message unit is not an indication of the message unit.  Appellant states Schmidt does not cure the deficiency because the server can push data but not disclose an indication of a message.  Appellant states the combination appears to disclose pushing a message rather than pushing an indication of a message.  

C. Claim 20
Appellant states claim 20 details “wherein the message relates to suggesting a feature or content of the application for a user of the application to engage in, the feature or content relating to the user activity” is not recited in claim 1 therefore claim 20 cannot be rejected for the same reasons as claim 1.  This feature of claim 20 is seen as nonfunctional descriptive material and does not add patentable weight to the claim.  This limitation merely indicates the contents of the displayed message, where the displayed message limitation is contained in claim 1 and taught by the prior art.  Therefore claim 20 is substantially similar to claim 1, and the additional limitations do not add patentable weight. 

3. Appellant disagrees the claim 2 is unpatentable over McFadden, Schmidt, and Schunder under §103.
Appellant asserts Schunder does not disclose a minimum number of times a user action is performed before displaying the message.  Appellant states Schunder discloses locking a display after a maximum number of user interactions not a minimum number of times before displaying message.  Also locking a display is not equivalent to displaying a message.  Appellant contends if the HMI were to be locked according to Schunder then no message would be displayed or a locked messaged wither of which renders McFadden inoperable.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        
Conferees:
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194                                                                                                                                                                                                        


/EDDIE C LEE/TQAS, TC 2100                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.